                   Case 4:21-cv-00978 Document 3 Filed on 03/29/21 in TXSD Page 1 of 2

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Texas


                           Sean White                                )
                                                                     )
                                                                     )
                                                                     )
                             Plaintiff(s)                            )
                                                                     )
                                 v.                                         Civil Action No. 4:21-cv-00978
                                                                     )
                    PHCG INVESTMENTS                                 )
                                                                     )
                                                                     )
                                                                     )
                            Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address) PHCG INVESTMENTS
                                            Ad Valorem Tax Dept
                                            PO Box 696000
                                            San Antonio, TX 78269-6000




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are: Law Office of R. Bruce Tharpe, PLLC
                                            PO Box 101
                                            Olmito, TX
                                            78575



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                               CLERK OF Ochsner,
                                                                                  Nathan COURT Clerk of Court


 Date:March 29, 2021
Date:
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                   s/ Jacqueline   Mata
                                                                                   Signature of Clerk or Deputy Clerk
                   Case 4:21-cv-00978 Document 3 Filed on 03/29/21 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:21-cv-00978

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
